DETAILED ACTION
Election/Restriction
ELECTION OF SPECIES 
This application contains claims directed to the following patentably distinct species: 
SPECIES A – FIGURE 5
SPECIES B – FIGURE 6
SPECIES C – FIGURE 7
SPECIES D – FIGURE 8
SPECIES A is a second turbine stage nozzle portion 84N configured in a hub and spoke configuration wherein inner band 136 is formed as a single piece, generally annular structure, a plurality of second turbine stage nozzle airfoils 128 extend from the unitary outer wall 102 to the inner band 136, each of the plurality of nozzle airfoils 128 interfaces with the inner band 136 to position the inner band within the flow path assembly 101,  the inner band 136 defines a plurality of pockets 170 and the inner end 128a of each nozzle airfoil 128 is received within one of the plurality of pockets 170, the plurality of nozzle airfoils 128 radially locates the inner band 136 within the flow path assembly free of additional structures for supporting the inner band 136 absent a backing ring, a rotating seal 137 is included radially inward of inner band 136, the outer ends 128b of the nozzle airfoils 128 are secured to a retention assembly 174 that is radially outward from the outer wall 102 (Figure 5, ¶¶0048, 0054). 
SPECIES B is a second turbine stage nozzle portion 84N wherein the plurality of second turbine stage nozzle airfoils 128 extend from the outer wall 102 to the second turbine stage inner band 136 to position the inner band 136 within the flow path assembly 101 absent a rotating seal, and including a backing ring 180 radially inward of the inner band 136 interfaces with the inner band 136 to position the backing ring 180 within the flow path assembly 101, backing ring 180 attaches to the inner band 136 adjacent a radially inner side 135 of the inner band 136 to position the backing ring 180 within the flow path assembly 101, , the backing ring 180 attaches to the 
SPECIES C is a second turbine stage nozzle portion 84N wherein the plurality of second turbine stage nozzle airfoils 128 extend from the outer wall 102 to the second turbine stage inner band 136 to position the inner band 136 within the flow path assembly 101 absent a rotating seal, and including a backing ring 180 radially inward of the inner band 136 interfaces with the inner band 136 to position the backing ring 180 within the flow path assembly 101, backing ring 180 attaches to the inner band 136 adjacent a radially inner side 135 of the inner band 136 to position the backing ring 180 within the flow path assembly 101, , the backing ring 180 attaches to the inner side 135 of the inner band 136 using a straight spline joint 182 which opens on an aft end 184 of the inner band 136 and backing ring 180 assembly, and a seal member 186 is attached to the backing ring 180 to cover the open end of the straight spline joint 182, seal member 186 is retained in the backing ring 180, a portion 192 of the seal member 186 is received in a groove 194 of the backing ring 180 using an interference or press fit to prevent the seal member 186 from separating from the backing ring 180 (Figure 7, ¶¶0047, 0049-0050).
SPECIES D is a second turbine stage nozzle portion 84N wherein the plurality of second turbine stage nozzle airfoils 128 extend from the outer wall 102 to the second turbine stage inner band 136 to position the inner band 136 within the flow path assembly 101 absent a rotating seal, and including a backing ring 180 radially inward of the inner band 136 interfaces with the inner band 136 to position the backing ring 180 within the flow path assembly, wherein the inner side 135 of the inner band 136 defines an opening 196 and the backing ring 180 defines an aperture 198 therethrough. A pin 200 is received in the opening 196 and the aperture 198 to attach the backing ring 180 to the inner band 136. More particularly, the pin 200 extends through the aperture 
The species are independent or distinct because of the mutually exclusive characteristics of the second turbine stage nozzle portion 84N for each species as described above, and as shown in Figures 5-8. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 39 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above. Each of the species requires a different field of search in view of the mutually exclusive characteristics discussed above. For each species, it is necessary to employ different search strategies, queries, and search terms, such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species. Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

INVENTION ELECTION 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 20-34, drawn to a flow path assembly, classified in F23R 3/002. 
Invention II. Claims 35-38, drawn to a method for assembling, classified in F23R 2900/00017. 
Invention III. Claim 39, drawn to a flow path assembly, classified in F01D – 9/02. 


The inventions are independent or distinct, each from the other because:
Invention I and Invention II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect (e.g., Invention II does not require a backing ring that attaches to the inner band adjacent a radially inner side of the inner band as required by Invention I; Invention I does not require a second turbine stage inner band defining an inner boundary of the flow path through a second turbine stage as required by Invention II). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II and Inventions I & III are related as process of making (Invention II) and product made (Inventions I & III). The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). The process of Invention II as claimed can be used to make another and materially different product from Invention I (e.g., wherein the backing ring is formed in multiple pieces). Further, the product of Invention III as claimed can be made by another and materially different process from that of Invention II (e.g., a process which does not include a step of securing a backing ring adjacent an inner side of the inner band). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require searching different classes and subclasses, showing the inventions have attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached between 8:30a to 4:30p on Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
March 16, 2021
/JASON H DUGER/Primary Examiner, Art Unit 3741